     Case 5:19-cv-02298-AB-SP Document 23 Filed 05/27/20 Page 1 of 20 Page ID #:155




 1   ERIC S. DREIBAND
     Assistant Attorney General
 2   SAMEENA SHINA MAJEED
     Chief, Housing and Civil Enforcement Section
 3   R. TAMAR HAGLER (CA State Bar No. 189441)
     Deputy Chief, Housing and Civil Enforcement Section
 4   MEGAN K. WHYTE DE VASQUEZ (DC Bar No. 1000419)
     MICHELLE A. MCLEOD (DC Bar No. 1032704)
 5   CHRISTOPHER D. BELEN (VA Bar No. 78281)
     Trial Attorneys
 6          U.S. Department of Justice
            Civil Rights Division
 7          Housing and Civil Enforcement Section
            950 Pennsylvania Ave. NW – 4CON
 8          Washington, D.C. 20530
            Telephone: (202) 514-4713
 9          Facsimile: (202) 514-1116
            Email: Megan.Whyte.de.Vasquez@usdoj.gov
10   NICOLA T. HANNA
     United States Attorney
11   DAVID M. HARRIS
     Chief, Civil Division
12   KAREN P. RUCKERT (CA State Bar No. 315798)
     Chief, Civil Rights Section, Civil Division
13   MATTHEW NICKELL (CA State Bar No. 304828)
     KATHERINE M. HIKIDA (CA State Bar No. 153268)
14   Assistant United States Attorneys
            Federal Building, Suite 7516
15          300 North Los Angeles Street
            Los Angeles, California 90012
16          Telephone: (213) 894-8805
            Facsimile: (213) 894-7819
17          E-mail: Matthew.Nickell@usdoj.gov
18   Attorneys for Plaintiff United States of America
19
                                         UNITED STATES DISTRICT COURT
20
                                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
21
                                              WESTERN DIVISION
22
23   UNITED STATES OF AMERICA,                         Case No. 5:19-cv-02298 AB (SPx)
24                         Plaintiff,                  STIPULATED PROTECTIVE ORDER
25                                v.
26   CITY OF HESPERIA, et al.                          Honorable Sheri Pym
                                                       United States Magistrate Judge
27                         Defendants.
     ,
28
     01071.0047/647400.1
     Case 5:19-cv-02298-AB-SP Document 23 Filed 05/27/20 Page 2 of 20 Page ID #:156




 1   1.       A. PURPOSES AND LIMITATIONS
 2            Discovery in this action is likely to involve production of information covered by
 3   the Privacy Act, 5 U.S.C. § 552a (“the Privacy Act”), as well as other confidential or
 4   private information for which special protection from public disclosure may be warranted.
 5   Accordingly, the parties to this civil action hereby stipulate to and petition the Court to
 6   enter the following Protective Order. This Stipulated Protective Order does not confer
 7   blanket heightened treatment as “CONFIDENTIAL” Information on all disclosures or
 8   responses to discovery, and the protection it affords from full public disclosure and use
 9   extends only to the limited information or items that are entitled to heightened protection
10   under applicable legal principles. The parties further acknowledge, as set forth in Section
11   12.3 below, that this Stipulated Protective Order does not entitle anyone to file confidential
12   information under seal; Civil Local Rule 79-5 and Section 12.3 of this Order set forth the
13   procedures that must be followed and the standards that will be applied when a party seeks
14   permission from the Court to file material under seal. Nothing in this Stipulated Protective
15   Order supersedes other applicable regulatory and statutory obligations requiring disclosure
16   of information. Nor does this Stipulated Protective Order supersede Federal Rule of Civil
17   Procedure 5.2 or Civil Local Rule 5.2-1 (requiring redactions when filing material with
18   the Court): the parties must comply with those separate requirements notwithstanding, and
19   in addition to, compliance with this Stipulated Protective Order. Nothing in this Stipulated
20   Protective Order creates or expands rights or obligations under the Privacy Act.
21            B. GOOD CAUSE STATEMENT
22            This action, in which the United States is a party, is likely to involve some or all
23   of the following: (a) information protected by the Privacy Act; personally identifiable
24   information (“PII”), including names, residential addresses, Social Security numbers,
25   taxpayer identification numbers, and personal phone numbers; (b) financial information;
26   (c) information about medical conditions or treatment; (d) records of law enforcement
27   activity, including calls for service and arrest records that identify by name, and/or by
28   other PII, persons alleged or implied to have committed criminal conduct, or witnesses
     01071.0047/647400.1                             2
     Case 5:19-cv-02298-AB-SP Document 23 Filed 05/27/20 Page 3 of 20 Page ID #:157




 1   to, victims of, or persons who reported conduct to law enforcement; (e) PII of victims of
 2   domestic violence; (f) the identity of and contact information for persons the United
 3   States identifies in this Action as aggrieved under the Fair Housing Act, 42 U.S.C. §
 4   3614; and (g) other information that is generally unavailable to the public. Disclosure
 5   and use of such information should be limited to what is reasonably necessary to
 6   prosecute, defend, and settle this Action or to enforce federal laws or other civil rights
 7   laws.
 8            Accordingly, to expedite the flow of relevant information, to facilitate the prompt
 9   resolution of disputes over confidentiality of discovery materials, to minimize or avoid
10   unnecessary costs and burdens of discovery, to focus the parties’ efforts on protecting
11   the most sensitive non-public materials while affording sufficient protection for other
12   materials, to ensure that the parties are permitted reasonably necessary uses of
13   confidential material in preparation for and in the conduct of hearings and trial, to
14   address the handling of confidential material at the end of this litigation, and to serve the
15   ends of justice, a protective order for such information is justified in this case. It is the
16   intent of the parties that information will not be designated as confidential for tactical
17   reasons and that nothing be so designated without a good faith belief that there is good
18   cause why it should not be part of the public record of this case or otherwise made public
19   outside this case.
20            C. SUMMARY OF TWO-TIERED APPROACH
21            As defined more specifically below (e.g., Sections 2.3, 2.6, and 7), this Stipulated
22   Protective Order intends to and does create two tiers of confidentiality for materials in
23   this case. First, due to the policy goals of the Privacy Act and the relative sensitivity of
24   the information the Parties expect to exchange, all information produced or exchanged in
25   the course of this litigation that contains sensitive information of the sort described in
26   Section 1(B), above, shall not be used for any purpose other than prosecuting, defending,
27   or settling this civil action or to enforce federal laws or other civil rights laws; it shall not
28   be disclosed or distributed beyond those individuals who reasonably must receive the
     01071.0047/647400.1                            3
     Case 5:19-cv-02298-AB-SP Document 23 Filed 05/27/20 Page 4 of 20 Page ID #:158




 1   information in order to prosecute, defend, or settle this litigation or to enforce federal
 2   laws or other civil rights laws, in a manner consistent with Federal Rule of Civil
 3   Procedure 1.
 4            Second, particularly sensitive, private, or non-public information designated and
 5   marked as “CONFIDENTIAL” Information under this Stipulated Protective Order shall
 6   be more protected both in terms of who can access such information and how such
 7   information may be used in this matter (see, e.g., Section 7).
 8   2.       DEFINITIONS
 9            2.1          Action: this pending federal lawsuit.
10            2.2          Challenging Party: a Party or Non-Party that challenges the designation of
11   information or items as “CONFIDENTIAL” Information under this Order or that
12   challenges a Producing Party’s failure to designate information that should be protected
13   as “CONFIDENTIAL” Information under this Order.
14            2.3          “CONFIDENTIAL” Information: information (regardless of how it is
15   generated, stored or maintained) or tangible things that are designated under Section 5 of
16   this Order because they both qualify for protection under Federal Rule of Civil
17   Procedure 26(c) and are particularly sensitive, private, or non-public to an extent that the
18   Designating Party has a good faith reason to limit more strictly access and use to such
19   material.
20            2.4          Counsel: Outside Counsel of Record and House Counsel (as well as their
21   support staffs).
22            2.5          Designating Party: a Party or Non-Party that designates information or
23   items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL”
24   Information.
25            2.6          Discovery Material: all items or information, regardless of the medium or
26   manner in which it is generated, stored, or maintained (including, among other things,
27   documents, electronically stored information, testimony, transcripts, and tangible things),
28   that are produced or generated in disclosures or in response to discovery in this Action.
     01071.0047/647400.1                                  4
     Case 5:19-cv-02298-AB-SP Document 23 Filed 05/27/20 Page 5 of 20 Page ID #:159




 1   Some Discovery Material may be designated as “CONFIDENTIAL” Information, which
 2   is defined above.
 3            2.7          Expert: a person with specialized knowledge or experience in a matter
 4   pertinent to the litigation who has been retained by a Party or its Outside Counsel of
 5   Record to serve as an expert witness or as a consultant in this Action.
 6            2.8          House Counsel: attorneys who are employees of a Party, except that U.S.
 7   Department of Justice personnel are considered Outside Counsel of Record, which is
 8   defined in Section 2.10, below. House Counsel does not include Outside Counsel of
 9   Record or any other outside counsel.
10            2.9          Non-Party: any natural person, partnership, corporation, association, or
11   other legal entity not named as a Party to this Action but who/that produces or discloses
12   information to a Party or appears through counsel in this Action.
13            2.10 Outside Counsel of Record: For Plaintiff the United States, Outside Counsel
14   of Record refers to U.S. Department of Justice attorneys, staff, and contractors assigned
15   to the United States’ interests in connection with the facts underlying this Action,
16   including their supervisors and in-house litigation support personnel. For Defendants,
17   Outside Counsel of Record refers to attorneys (including their support staff) who are not
18   employees of a Defendant but are retained to represent or advise a Defendant and who
19   have appeared in this Action or are affiliated with a law firm that has appeared on behalf
20   of that Defendant.
21            2.11 Party: any party named as a plaintiff or defendant in this Action, including
22   all of its officers, directors, employees, consultants, retained experts, and Counsel (and
23   their support staffs).
24            2.12 PDF: information in Portable Document Format.
25            2.13 Producing Party: a Party or Non-Party that produces Discovery Material in
26   this Action.
27            2.14 Professional Vendors: persons or entities retained by a Party or Non-Party
28   to provide ad hoc litigation support services in connection with this Action (e.g.,
     01071.0047/647400.1                                  5
     Case 5:19-cv-02298-AB-SP Document 23 Filed 05/27/20 Page 6 of 20 Page ID #:160




 1   photocopying, videotaping, translating, preparing exhibits or demonstrations, and
 2   organizing, storing, or retrieving data in any form or medium) and their employees and
 3   subcontractors.
 4            2.15 Receiving Party: a Party that receives Discovery Material from a Producing
 5   Party (including “CONFIDENTIAL” Information).
 6            2.16 TIFF: information saved in Tagged Image File Format.
 7   3.       SCOPE
 8            The protections conferred by this Stipulated Protective Order cover not only
 9   Discovery Material and “CONFIDENTIAL” Information (as defined above), but also (1)
10   any information copied or extracted therefrom; (2) all copies, excerpts, summaries, or
11   compilations thereof; and (3) any testimony, conversations, or presentations by Parties or
12   their Counsel that might reveal Discovery Material or “CONFIDENTIAL” Information.
13            Any use of “CONFIDENTIAL” Information at hearings or at trial shall be governed
14   by separate Orders. This Stipulated Protective Order does not govern the use of
15   “CONFIDENTIAL” Information at hearings or at trial.
16   4.       DURATION
17            Even after final disposition of this litigation, the confidentiality obligations
18   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
19   in writing or a court order otherwise directs. Final disposition shall be deemed to be the
20   later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
21   (2) final judgment herein after the completion and exhaustion of all appeals,
22   rehearings, remands, trials, or reviews of this Action, including the time limits for filing
23   any motions or applications for extension of time pursuant to applicable law; or (3)
24   expiration of a settlement agreement or consent order that resolved the claims in this
25   Action.
26   5.       DESIGNATING “CONFIDENTIAL” INFORMATION
27            5.1          Exercise of Restraint and Care in Designating Material for Protection. Each
28   Party or Non-Party that designates “CONFIDENTIAL” Information under this Order must
     01071.0047/647400.1                                 6
     Case 5:19-cv-02298-AB-SP Document 23 Filed 05/27/20 Page 7 of 20 Page ID #:161




 1   take care to limit any such designation to specific Discovery Material that is particularly
 2   sensitive, private, or non-public, or otherwise qualifies under the appropriate standards.
 3   The Designating Party must designate for protection only those documents that contain
 4   such “CONFIDENTIAL” Information. A Designating Party may designate only a portion
 5   of a document as “CONFIDENTIAL” Information if it can do so without obscuring or
 6   degrading responsive information, including context or the relationship between
 7   documents or portions of Discovery Material.
 8            Mass, indiscriminate, or routinized designations are prohibited. Designations that
 9   are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
10   to unnecessarily encumber or delay the case development process or to impose
11   unnecessary expenses and burdens on other parties) expose the Designating Party to
12   sanctions.
13            If it comes to a Designating Party’s attention that information or items that it
14   designated as “CONFIDENTIAL” Information do not qualify for such protection, that
15   Designating Party must promptly notify all other Parties that it is withdrawing the
16   inapplicable designation and, unless otherwise agreed, the Designating Party must provide
17   replacement copies to the Receiving Party that are free from any endorsement or markings
18   that indicate the material is “CONFIDENTIAL” Information.
19            5.2          Manner and Timing of Designations. Except as otherwise provided in this
20   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
21   ordered, “CONFIDENTIAL” Information that qualifies for protection under this
22   Stipulation must be clearly so designated before or when the material is disclosed or
23   produced.
24            Designation in conformity with this Order requires:
25                         a.   Information in hard-copy paper, PDF, or TIFF format: (but excluding
26   transcripts of depositions or other pretrial proceedings, which are discussed in 5.2(c)
27   below), the Producing Party must affix the phrase “CONFIDENTIAL – Subject to
28   Protective Order” to each page of a document that contains “CONFIDENTIAL”
     01071.0047/647400.1                               7
     Case 5:19-cv-02298-AB-SP Document 23 Filed 05/27/20 Page 8 of 20 Page ID #:162




 1   Information. If affixing such a label will obscure or alter relevant or otherwise responsive
 2   information, the Producing Party must notify the other Parties, it must propose a
 3   reasonable alternative form of production, and the Parties must meet-and-confer in good
 4   faith to facilitate production of the information as well as the protection required by this
 5   Order. If only a portion of the material in a document qualifies for such protection, the
 6   Producing Party may affix such phrase only to the page containing the
 7   “CONFIDENTIAL” Information and may clearly identify the protected portion(s) (e.g.,
 8   by making appropriate markings in the margins).
 9            A Party or Non-Party that makes original documents available for inspection need
10   not designate them for protection until after the inspecting Party has indicated which
11   documents it would like copied and produced. During the inspection and before the
12   designation, all of the material made available for inspection shall be deemed
13   “CONFIDENTIAL” Information. After the inspecting Party has identified the documents
14   it wants copied and produced, the Producing Party must determine which documents, or
15   portions thereof, qualify for protection under this Order. Then, before producing the
16   specified documents, the Producing Party must affix the “CONFIDENTIAL” legend to
17   each page that contains Protected Material. If only a portion or portions of the material on
18   a page qualify for protection, the Producing Party also may clearly identify the protected
19   portion(s) (e.g., by making appropriate markings in the margins).
20                         b.   Information produced in native electronic form or that otherwise
21   cannot feasibly be endorsed with a label: for native electronic files or other Discovery
22   Material that contain “CONFIDENTIAL” Information and that reasonably cannot be
23   marked or endorsed with a label “CONFIDENTIAL – Subject to Protective Order,” the
24   Parties will meet-and-confer to consider and discuss reasonable options for the form of
25   production that maintains the protections required by this Order. For example, the Parties
26   in good faith should consider (a) changing the filename of native electronic files to include
27   “CONFIDENTIAL –” as a prefix to the existing filename, and (b) producing native
28   electronic files containing “CONFIDENTIAL” Information in separate electronic folders
     01071.0047/647400.1                              8
     Case 5:19-cv-02298-AB-SP Document 23 Filed 05/27/20 Page 9 of 20 Page ID #:163




 1   adequately labeled to indicate the confidential nature of the contents and/or on separate
 2   media (e.g., DVD).
 3                         c.    Testimony given in deposition or in other pretrial proceedings: the
 4   Designating Party should make reasonable efforts to identify on the record testimony that
 5   included “CONFIDENTIAL” Information before the close of the deposition or other
 6   pretrial proceeding. Nonetheless, any Party or Non-Party may, within thirty (30) days after
 7   receiving the transcript of the deposition or other pretrial proceeding, designate portions
 8   of the transcript and/or exhibits thereto as “CONFIDENTIAL” Information by writing to
 9   Outside Counsel of Record for the Parties (and any Non-Parties present at the deposition
10   or appearing at the pretrial proceeding) and by coordinating the creation and distribution
11   of replacement transcripts by the court reporter. Pages of transcribed deposition testimony
12   or exhibits to depositions that reveal “CONFIDENTIAL” Information must be separately
13   bound by the court reporter and may not be disclosed except as permitted under this
14   Stipulated Protective Order.
15                         d.    Other tangible items: the Producing Party must affix in a prominent
16   place on the exterior of the container or containers in which the “CONFIDENTIAL”
17   Information or item is stored the phrase “CONFIDENTIAL – Subject to Protective Order.”
18            5.3          Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
19   to designate qualified “CONFIDENTIAL” Information or items does not, standing alone,
20   waive the Designating Party’s right to secure such protection under this Order for such
21   material. Absent other agreement or order, the Producing Party is responsible for providing
22   replacement copies of the material, correctly designated. Upon notice from the
23   Designating Party and until timely replacement, the Receiving Party must make
24   reasonable efforts to ensure that the material is treated as “CONFIDENTIAL” Information
25   in accordance with the provisions of this Order. Upon receipt of the replacement materials,
26   the Receiving Party should return or destroy the material that was not properly endorsed
27   or labeled, but nothing in this provision requires a Party to delete manually any data from
28   disaster recovery or backup systems even if that data may contain copies or fragments of
     01071.0047/647400.1                                  9
     Case 5:19-cv-02298-AB-SP Document 23 Filed 05/27/20 Page 10 of 20 Page ID #:164




 1    “CONFIDENTIAL” Information until it is overwritten or destroyed in the ordinary course
 2    of records management.
 3    6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS OR LACK
 4             THEREOF
 5             6.1          Timing of Challenges. A Challenging Party may challenge a designation of
 6    confidentiality (or lack of such a designation) at any time that is consistent with the Court’s
 7    Scheduling Order in this Action.
 8             6.2          Meet and Confer. The Challenging Party shall initiate the dispute resolution
 9    process under Local Rule 37-1 et seq.
10             6.3          Where the dispute concerns Discovery Material that was designated as
11    “CONFIDENTIAL” Information, the burden of persuasion shall be on the Designating
12    Party. Where the dispute concerns Discovery Material that was not designated as
13    “CONFIDENTIAL” Information, the burden of persuasion shall be on the Challenging
14    Party that believes the material should be designated as such. Frivolous challenges by
15    Challenging Parties or refusals to change by Producing Parties, or either of those made for
16    an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on other
17    parties) may expose such Party or Parties to sanctions. Unless and until the dispute is
18    resolved, all parties shall treat the subject material as “CONFIDENTIAL” Information.
19    7.       ACCESS TO AND USE OF DISCOVERY MATERIAL AND
20             “CONFIDENTIAL” INFORMATION
21             7.1          Basic Principles. A Receiving Party may use Discovery Material that is
22    disclosed or produced by another Party or by a Non-Party in connection with this Action
23    only for prosecuting, defending, or attempting to settle this Action or to enforce federal
24    laws or other civil rights laws. Due to the expected nature of the information that will be
25    exchanged in this case and the fact that the Parties to this case are governmental entities
26    employing many individuals who lack any reasonable need to access or use the Discovery
27    Material, access to Discovery Material is limited as described in Section 7.2 below.
28    Moreover, the subset of “CONFIDENTIAL” Information designated by a Producing Party
      01071.0047/647400.1                                 10
     Case 5:19-cv-02298-AB-SP Document 23 Filed 05/27/20 Page 11 of 20 Page ID #:165




 1    is even more limited in terms of who may access it and under what conditions.
 2    “CONFIDENTIAL” Information may be disclosed only to the categories of persons and
 3    under the conditions described in Section 7.3 below.
 4             “CONFIDENTIAL” Information must be stored and maintained by a Receiving
 5    Party at a location and in a secure manner that ensures that access is limited to the persons
 6    authorized under this Order.
 7             7.2          Disclosure of Discovery Material. Unless otherwise ordered by the Court or
 8    permitted in writing by the Producing Party, a Receiving Party may disclose or make
 9    available Discovery Material only to:
10                          a.    the Receiving Party’s Outside Counsel of Record, as well as employees
11    and contractors of said Outside Counsel of Record to whom it is reasonably necessary to
12    disclose the information for this Action;
13                          b.    officials, employees, or other staff (including House Counsel) of the
14    Receiving Party to whom disclosure of the particular Discovery Material to those
15    particular individuals is reasonably necessary to prosecute, defend, or settle this Action.
16    Specifically, Defendants and their Counsel acknowledge some of their employees’ roles
17    as active law enforcement officers in the City of Hesperia and San Bernardino County
18    requires a diligent, prudent, and careful approach to disclosing information only to those
19    who have a reasonable need to know the information;
20                          c.    the Court, Court personnel and staff, and jurors;
21                          d.    any Special Master, mediator, arbitrator, or settlement officer
22    (including his/her/their support personnel) appointed by the Court or jointly selected by
23    the Parties in connection with this litigation;
24                          e.    court reporters and/or videographers retained in connection with this
25    litigation, and their staff;
26                          f.    Experts or other consultants to whom disclosure is reasonably
27    necessary to prosecute, defend, or settle this Action;
28                          g.    Professional Vendors, provided that, in addition to other requirements
      01071.0047/647400.1                                 11
     Case 5:19-cv-02298-AB-SP Document 23 Filed 05/27/20 Page 12 of 20 Page ID #:166




 1    in this Stipulation, Counsel for the Party or the Non-Party retaining such a vendor instructs
 2    it/them not to disclose any Discovery Material to third-parties, not to retain any copies,
 3    and to return all Discovery Material to the Counsel immediately upon completion of the
 4    performance of the necessary work;
 5                          h.   witnesses, potential witnesses, and their counsel to whom disclosure is
 6    reasonably necessary; and
 7                          i.   the author or recipient of, a person named or described in, or a
 8    custodian or other person who otherwise possessed or knew the particular Discovery
 9    Material that will be disclosed under this provision.
10             7.3          Disclosure of “CONFIDENTIAL” Information. Unless otherwise ordered by
11    the Court or permitted in writing by the Designating Party, a Receiving Party may disclose
12    any “CONFIDENTIAL” Information only to:
13                          a.   the Receiving Party’s Outside Counsel of Record;
14                          b.   the Receiving Party’s House Counsel only if such disclosure is
15    reasonably necessary for this Action;
16                          c.   the Defendants’ then-current officers (e.g., City Manager, county
17    Chief Executive Officer) or other decision-makers (e.g., members of the City Council,
18    members of the county Board of Supervisors) to whom disclosure is reasonably necessary
19    for this litigation and who have signed the “Acknowledgement and Agreement to Be
20    Bound” (Exhibit A). Nothing in this provision prevents the Parties from conferring and
21    agreeing to treat and designate particular Discovery Material as “Attorney’s Eyes Only,”
22    in which case, the Receiving Party’s Outside Counsel of Record may not disclose such
23    material, including to persons in this sub-provision;
24                          d.   the Court, Court personnel and staff, and jurors;
25                          e.   any Special Master, mediator, arbitrator, or settlement officer
26    (including his/her/their support personnel) appointed by the Court or jointly selected by
27    the Parties in connection with this litigation;
28                          f.   court reporters and/or videographers retained in connection with this
      01071.0047/647400.1                                12
     Case 5:19-cv-02298-AB-SP Document 23 Filed 05/27/20 Page 13 of 20 Page ID #:167




 1    litigation, and their staff(s);
 2                          g.   Experts to whom disclosure is reasonably necessary for this litigation
 3    and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4                          h.   Professional Vendors, provided that, in addition to other requirements
 5    in this Stipulation, Counsel for the Party or the Non-Party retaining such a vendor instructs
 6    it/them not to disclose any “CONFIDENTIAL” Information to third-parties, not to retain
 7    any copies, and to immediately return all “CONFIDENTIAL” Information to the Counsel
 8    upon completion of the performance of the necessary work;
 9                          i.   witnesses, potential witnesses, and their counsel to whom disclosure is
10    reasonably necessary, including during or in order to prepare for depositions or a hearing
11    in this Action, unless otherwise agreed by the Designating Party or ordered by the Court;
12    and
13                          j.   the   author   or   recipient   of   a   document     containing   the
14    “CONFIDENTIAL” Information, a person named or described in the “CONFIDENTIAL”
15    Information, or a custodian or other person who otherwise possessed or knew the
16    “CONFIDENTIAL” Information.
17             7.4          Prior to disclosing or displaying Discovery Material or “CONFIDENTIAL”
18    Information to any individuals or firms described in 7.2(f), (g), (h), and (i) and/or 7.3(e),
19    (f), (h), (i), and (j) above, Counsel shall inform the person of the confidential nature of the
20    information and inform the person that this Court has prohibited their use of the
21    information for any purpose other than this litigation and has prohibited their disclosure
22    of the information to any other person or firm.
23    8.       “CONFIDENTIAL” INFORMATION SUBPOENAED, ORDERED
24             PRODUCED IN OTHER LITIGATION, OR REQUESTED UNDER
25             APPLICABLE PUBLIC RECORDS STATUTES
26             If a Party is served with a subpoena or a court order issued in other litigation, or a
27    perfected request for public records (e.g., under the federal Freedom of Information Act
28    or California Public Records Act), that compels disclosure of any information or items
      01071.0047/647400.1                                13
     Case 5:19-cv-02298-AB-SP Document 23 Filed 05/27/20 Page 14 of 20 Page ID #:168




 1    designated in this Action as “CONFIDENTIAL” Information, that Party must:
 2                          a.   promptly notify the Designating Party and any Receiving Parties in
 3    writing and include a copy of the subpoena, court order, or public records request;
 4                          b.   promptly notify in writing the party who caused the subpoena or order
 5    to issue in the other litigation, or who submitted the perfected request for public records,
 6    that some or all of the material is subject to this Stipulated Protective Order. Such
 7    notification shall include a copy of this Stipulated Protective Order and shall “carbon
 8    copy” other Outside Counsel of Record; and
 9                          c.   cooperate with respect to all reasonable procedures sought to be
10    pursued by the Designating Party whose “CONFIDENTIAL” Information may be
11    affected.
12              If the Designating Party timely seeks a protective order, the Party served with a
13    subpoena, court order, or perfected request for public records shall not produce any
14    “CONFIDENTIAL” Information before a determination by the court from which the
15    subpoena or order issued, or—in the case of a public records request—a court of
16    competent jurisdiction, unless the Party served with the subpoena has obtained the
17    Designating Party’s permission to produce it. The Designating Party shall bear the burden
18    and expense of seeking protection of its “CONFIDENTIAL” Information, and nothing in
19    these provisions should be construed as authorizing or encouraging a Receiving Party in
20    this Action to disobey a lawful directive from another court or to violate applicable
21    statutes.
22    9.        A NON-PARTY’S “CONFIDENTIAL” INFORMATION SOUGHT TO BE
23              PRODUCED IN THIS LITIGATION
24              The terms of this Stipulated Protective Order are applicable to information
25    produced by a Non-Party in this Action and designated as “CONFIDENTIAL”
26    Information. Such information produced by Non-Parties in connection with this
27    litigation is protected by the remedies and relief provided by this Stipulated Protective
28    Order. Nothing in these provisions should be construed as prohibiting a Non-Party from
      01071.0047/647400.1                               14
     Case 5:19-cv-02298-AB-SP Document 23 Filed 05/27/20 Page 15 of 20 Page ID #:169




 1    seeking additional protections.
 2    10.      UNAUTHORIZED DISCLOSURE OF DISCOVERY MATERIAL
 3             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 4    “CONFIDENTIAL” Information or other Discovery Material to any person or in any
 5    circumstance not authorized under this Stipulated Protective Order, the Receiving Party
 6    must immediately (a) notify in writing the Designating Party of the unauthorized
 7    disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
 8    “CONFIDENTIAL” Information or other Discovery Material, (c) inform the person or
 9    persons to whom unauthorized disclosures were made of all the terms of this Stipulated
10    Protective Order, and (d) request that such person or persons execute the
11    “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
12    11.      NOTIFICATION AFTER PRODUCTION OF PRIVILEGED OR
13             OTHERWISE PROTECTED MATERIAL
14             When a Producing Party gives notice to Receiving Parties that certain produced
15    Discovery Material is subject to a claim of privilege or other protection, the obligations of
16    the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
17    Nothing in this provision requires a party to delete manually any data from disaster
18    recovery or backup systems even if that data may contain copies or fragments of privileged
19    or protected material until it is overwritten or destroyed in the ordinary course of records
20    management. This provision is not intended to modify whatever procedure may be
21    established in an e-discovery order that provides for production without prior privilege
22    review. Pursuant to Federal Rule of Evidence 502(d) and (e), disclosure of material that is
23    subject to a claim of privilege or other protection does not operate as a waiver of such
24    privilege or protection in this Action or any other federal or state proceeding.
25    12.       MISCELLANEOUS
26             12.1 Right to Further Relief. Nothing in this Order abridges the right of any
27    person to seek its modification by the Court in the future.
28              12.2 Right to Assert Other Objections. By stipulating to the entry of this
      01071.0047/647400.1                          15
     Case 5:19-cv-02298-AB-SP Document 23 Filed 05/27/20 Page 16 of 20 Page ID #:170




 1    Stipulated Protective Order no Party waives any right it otherwise would have to object
 2    to disclosing or producing any information or item on any ground not addressed in this
 3    Stipulated Protective Order. Similarly, no Party waives any right to object on any ground
 4    to the use in evidence of any of the material covered by this Stipulated Protective Order.
 5             12.3 Filing Discovery Material or “CONFIDENTIAL” Information. In addition to
 6    the specific requirements of Federal Rule of Civil Procedure 5.2 and Local Civil Rule 5.2-
 7    1, when filing Discovery Material in this Action, Outside Counsel of Record shall take
 8    reasonable steps to omit or to redact identifying information unless its open disclosure is
 9    necessary to the Court’s consideration of the claims and defenses in this Action, or the
10    particular issues the filing intends to address.       This shall include anonymizing the
11    information and exhibits filed with the Court to the extent reasonably possible, and
12    protecting wherever possible the personal, private, and sensitive information of persons
13    identified in documents filed on the public record in this Action. This applies not only to
14    exhibits but also to descriptions thereof in briefs and other filings drafted by Counsel. In
15    addition, a Party that seeks to file under seal any “CONFIDENTIAL” Information must
16    comply with Civil Local Rule 79-5. “CONFIDENTIAL” Information may only be filed
17    under seal pursuant to a Court order authorizing the sealing of the specific material at
18    issue. A Party that is contemplating filing “CONFIDENTIAL” Information in this Action,
19    or discussing or referencing such material in court filings, shall confer with all Parties and
20    the Designating Party to determine whether the confidential designation can be removed,
21    whether the document can be redacted in a way to protect the “CONFIDENTIAL”
22    Information in a public filing, or whether a motion to seal or stipulation and proposed
23    order is warranted. All Parties and the Designating Party must engage in this discussion in
24    good faith and attempt to avoid unnecessary delays or burdens on the Court. The filing
25    Party must raise the issue as soon as practicable with all Parties and the Designating Party,
26    and allow a reasonable time to meet-and-confer before an applicable filing deadline.
27    13.      FINAL DISPOSITION
28             Within 60 days after the termination of this Action (as described in Section 4 above),
      01071.0047/647400.1                            16
     Case 5:19-cv-02298-AB-SP Document 23 Filed 05/27/20 Page 17 of 20 Page ID #:171




 1    including all appeals, each Receiving Party must return all “CONFIDENTIAL”
 2    Information to the Producing Party or destroy such material. This requirement includes
 3    copies, extracts from, and summaries of “CONFIDENTIAL” Information. Whether the
 4    “CONFIDENTIAL” Information is returned or destroyed, the Receiving Party must
 5    confirm in writing to the Designating Party (and, if they are not the same, the Producing
 6    Party) that it has complied with this provision.
 7             Nothing in this Stipulated Protective Order requires a Receiving Party to delete
 8    manually any data from disaster recovery or backup systems even if that data may contain
 9    copies or fragments of “CONFIDENTIAL” Information until it is overwritten or destroyed
10    in the ordinary course of records management.
11              Notwithstanding this provision, this Stipulated Protective Order does not displace
12    or override applicable legal or statutory obligations regarding record retention and
13    maintenance. Moreover, Outside Counsel of Record are entitled to retain an archival
14    copy of all documents filed with the Court; trial, deposition, and hearing transcripts; legal
15    memoranda; correspondence; deposition and trial exhibits; Expert reports (including
16    drafts); attorney work product; and consultant and Expert work product, even if such
17    materials contain “CONFIDENTIAL” Information. Any such archival copies that
18    contain or constitute “CONFIDENTIAL” Information remain subject to this Stipulated
19    Protective Order as set forth in Section 4 (Duration).
20    14.      DISCLOSURE OF INFORMATION SUBJECT TO THE PRIVACY ACT
21             During the course of this litigation, the United States will need to disclose
22    documents or other information protected from disclosure by the Privacy Act. Such
23    information may identify alleged victims, witnesses, and/or other individuals or otherwise
24    intrude upon their privacy and confidentiality interests. Specifically, documents or other
25    information may be produced that contain information subject to protection under the
26    Privacy Act, 5 U.S.C. § 552a, such as “information about an individual that is maintained
27    by an agency, including, but not limited to, his education, financial transactions, medical
28    history, and criminal or employment history and that contains his name, or the identifying
      01071.0047/647400.1                           17
     Case 5:19-cv-02298-AB-SP Document 23 Filed 05/27/20 Page 18 of 20 Page ID #:172




 1    number, symbol, or other identifying particular assigned to the individual, such as a finger
 2    or voice print or a photograph . . . .” 5 U.S.C. § 552a(4). Notwithstanding and in addition
 3    to other potential exemptions or justifications for disclosing information protected by the
 4    Privacy Act, pursuant to 5 U.S.C. § 552a(b)(11), the United States is hereby authorized to
 5    disclose information protected by the Privacy Act in accordance with this Stipulated
 6    Protective Order without obtaining prior written consent of the individuals to whom the
 7    records pertain. Documents or other information may also be produced that contain
 8    information covered by Federal Rule of Civil Procedure 5.2 and Civil Local Rule 5.2-1.
 9             15. Any violation of this Order may be punished by any and all appropriate
10    measures including, without limitation, contempt proceedings and/or monetary sanctions.
11
12
13
      //
14
15
16
17
      //
18
19
20
21
22
23
24
25
26
27
28
      01071.0047/647400.1                         18
     Case 5:19-cv-02298-AB-SP Document 23 Filed 05/27/20 Page 19 of 20 Page ID #:173




 1    The confidentiality obligations imposed by this Order shall remain in effect until otherwise
 2    agreed by the parties in writing, or a court orders otherwise.
 3    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 4
      Dated: May 22, 2020
 5
      NICOLA T. HANNA                                  ERIC S. DREIBAND
 6    United States Attorney                           Assistant Attorney General
      Central District of California                   Civil Rights Division
 7
      DAVID M. HARRIS                                  SAMEENA SHINA MAJEED
 8    Assistant United States Attorney                 Chief, Housing and Civil
      Chief, Civil Division                            Enforcement Section
 9
      KAREN P. RUCKERT                            R. TAMAR HAGLER
10    Assistant United States Attorney            Deputy Chief, Housing and Civil
      Chief, Civil Rights Section, Civil Division Enforcement Section
11
      /s/ Matthew Nickell                              /s/ Megan K. Whyte de Vasquez       ,
12    MATTHEW NICKELL*                                 MEGAN K. WHYTE DE VASQUEZ
      KATHERINE M. HIKIDA                              MICHELLE MCLEOD
13    Assistant United States Attorneys                CHRISTOPHER D. BELEN
      Civil Rights Section, Civil Division             Trial Attorneys
14                                                     United States Department of Justice
      *I attest that all signatories listed, and on    Civil Rights Division
15    whose behalf this filing is submitted,           Housing and Civil Enforcement Section
      concur in this filing’s content and have
16    authorized its filing.                           Attorneys for the United States of America
17
18     Dated: May 22, 2020
19     ALESHIRE & WYNDER, LLP
20     /s/ Stephen R. Onstot
       STEPHEN R. ONSTOT
21     ERIKA D. GREEN
       BRADEN J. HOLLY
22     Attorneys for Defendants City of Hesperia, County of San
       Bernardino, and San Bernardino County Sheriff’s Department
23
24    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED,
25    DATED: May 27, 2020
      ________________________
26
27    Honorable Sheri Pym
28    United States Magistrate Judge
      01071.0047/647400.1                             19
     Case 5:19-cv-02298-AB-SP Document 23 Filed 05/27/20 Page 20 of 20 Page ID #:174




 1                                             EXHIBIT A
 2                          ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3             I, ____________________________________ [print or type full name], of
 4    ____________________________________ [print or type full address], declare under
 5    penalty of perjury that I have read in its entirety and understand the Stipulated Protective
 6    Order that was issued by the United States District Court for the Central District of
 7    California on [date] in the case of United States v. City of Hesperia, County of San
 8    Bernardino, and San Bernardino Sheriff’s Department, Case No. 5:19-cv-02298 AB (SPx)
 9    (“the Protective Order”). I agree to comply with and to be bound by all the terms of the
10    Protective Order, and I understand and acknowledge that failure to so comply could expose
11    me to sanctions and punishment in the nature of contempt. I solemnly promise that I will
12    not disclose in any manner any information or item that is subject to the Protective Order
13    to any person or entity except in strict compliance with the provisions of the Protective
14    Order.
15             I further agree to submit to the jurisdiction of the United States District Court for
16    the Central District of California for the purpose of enforcing the terms of the Stipulated
17    Protective Order, even if such enforcement proceedings occur after termination of this
18    action.
19
20    Date:
21    City and State where sworn and signed:
22    Printed name:
23    Signature:
24
25
26
27
28
      01071.0047/647400.1                           20
